Title: General Orders, 13 September 1777
From: Washington, George
To: 



Head Quarters, near Germantown [Pa.] Septr 13th 1777.



The General, with peculiar satisfaction, thanks those gallant officers and soldiers, who, on the 11th instant, bravely fought in their country and its cause—If there are any whose conduct reflects dishonour upon soldiership, and their names are not pointed out to him, he must, for the present, leave them to reflect, how much they have injured their country—how unfaithful they have proved to their fellow-soldiers; but with this exhortation, that they embrace the first opportunity which may offer, to do justice to both, and to the profession of a soldier. Altho’ the event of that day, from some unfortunate circumstances, was not so favorable as could be wished, the General has the satisfaction of assuring the troops, that from every account he has been able to obtain, the enemy’s loss greatly exceeded ours; and he has full confidence that in another Appeal to Heaven (with the blessing of providence,

which it becomes every officer and soldier humbly to supplicate) we shall prove successful.
The Honble Congress, in consideration of the gallant behaviour of the troops on Thursday last—their fatigue since—and from a full conviction that on every future occasion they will manifest a bravery worthy of the cause they have undertaken to defend—having been pleased to order thirty hogsheads of rum to be distributed among them, in such manner as the Commander in Chief should direct. He orders the Commissary General of Issues, to deliver to each officer and soldier, one gill per day, while it lasts.
The commanding officer of each brigade, without delay is to send a number of active officers into the city, and its environs, to pick up, and bring to camp, all straggling soldiers whom they may find, as well those belonging to other brigades, as their own—Likewise a serjeant from each brigade, to the bridge over Schuylkill, to direct the soldiers as they cross, where to find their respective brigades.
At roll-calling this afternoon, the men are to be charged not to be out of Drum-call of their respective parades, under pain of death; nor the officers, as they value the service, and dread cashiering.
The Qr Mr Genl is to have the waggons of each brigade immediately arranged, so as to move them in their proper line, at a moment’s warning—The order of the incampment at this place need not be attended to, as our stay here will be short—Each division is to encamp in as compact order as possible to night.
All the Continental troops are to be supplied immediately, with forty rounds of cartridges, and the officers will see, that the soldiers carry their spare ammunition, in such a manner, as to avoid injury and loss.
The Cloathier General is ordered to send spare shoes, shirts &c. to camp, to furnish such men as are destitute—The commanding officers therefore of corps are to delay no time, in supplying the absolute wants of their men.
The General does most ardently exhort every officer to attend to the due and speedy execution of these orders without a moment’s loss of time.
After Orders. The following proportion of tents is allowed the army upon the next march—vizt—One soldier’s tent for the field Officers of each regiment. One ditto for every four Commissioned officers. One do for eight Serjeants, Drums or fifes. One do for eight privates. The Brigadiers to have returns made out, and the above proportion of tents taken for their brigades, and one waggon for every fifty tents, and no more—No woman under any pretence whatsoever to go with the army, but to follow the baggage—The soldiers are to carry their camp kettles, which, if the army should come to action, are to be put into

waggons with the tents. The invalids, under a good subaltern, are to guard the tents of each brigade.
The division Commissaries are directed to have a constant supply of provision for the troops, and the Qr Mr General must without fail furnish the necessary waggons for that purpose—A gill of rum or other spirits a day to be dealt out to each officer and private until further orders. The Commissaries are to make provision accordingly.
The army to be ready to march precisely at nine o’clock to morrow morning—The General Officers, commanding divisions will receive the order of march from the Q. M. Genls who will also direct the route of the baggage.
